DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending in the application.
	In Applicant’s response filed 12/08/2021, claims 1 and 13-15 were amended.  These amendments have been entered.

Abstract
Applicant has submitted an amended Abstract with the response filed 12/08/2021.  These amendments have been entered and are acceptable.

Specification
Applicant has submitted amendments to the Specification with the response filed 12/08/2021.  These amendments have been entered and are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 7:  In line 4 o claim 7, “the release position” should be amended to --a release position-- since no “release position” has been previously introduced in the claim (Examiner notes that the “release position” is first recited in claim 6; however, claim 7 does not depend from claim 6).
Clarification and correction are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US Patent 7,975,874).
	Re Claim 1:  Scott discloses a detachable coupling arrangement for connecting a handle (40) to a utensil (67), the detachable coupling arrangement comprising: 
a male portion (20); 
a female portion (60) adapted to receive the male portion; 
a stop element (medial portion 72, specifically the portions of medial portion 72 defining the ends of slots 63; Fig. 10) for preventing movement of the male portion relative to the female portion in an upward direction above the stop element when the female portion is coupled to the male portion (see Fig. 11); and 
a first retention element (65) and a resiliently deformable second retention element (31) configured to cooperate with one another to prevent movement of the male portion relative to the female portion in a downward direction, opposite the upward direction, when the female portion is coupled to the male portion, 
wherein the first retention element (65) includes a retention surface (at the circumferential surface of the locking pin hole 66) facing in the upward direction; 
and a lower surface (at the lower edge of bracket flange 65) facing in the downward direction, and 

Re Claim 2:  Scott discloses a detachable coupling arrangement, further comprising a guard element (thumb slide slot 28, specifically, the back wall of the thumb slide slot 28 that engages the thumb slide base 30 when the thumb slide 29 is moved to the fully retracted position) configured to limit the range of movement of the second retention element (31) when disengaging the second retention element (31) from the first retention element (65).
Re Claim 3:  Scott discloses a detachable coupling arrangement, wherein the second retention element (31) is configured to be biased away (by spring 34) from the guard element (the back wall of the thumb slide slot 28) to releasably fixedly locate the male portion (20) relative to the female portion (60) when the female portion and the male portion are coupled together (see Fig. 11).
Re Claim 4:  Scott discloses a detachable coupling arrangement, wherein the guard element (the back wall of the thumb slide slot 28) comprises an element (the surface of the back wall of thumb slide slot 28) that extends at an angle (i.e. at a perpendicular angle from the locking pin 31) to the second retention element (31) and is configured to limit the range of movement of the second retention element.
Re Claim 5:  Scott discloses a detachable coupling arrangement, wherein the second retention element (31) comprises an abutment portion (comprising the end portion 32 and the thumb slide base 30) configured to abut (at the end portion 32) said retention surface (at hole 66) 
Re Claim 6:  Scott discloses a detachable coupling arrangement, wherein the abutment portion (comprising the end portion 32 and the thumb slide base 30) is configured to abut (at thumb slide base 30) the guard element (the back wall of the thumb slide slot 28) when the second retention element is in a release position to enable the male portion to be uncoupled from the female portion.
Re Claim 7:  Scott discloses a detachable coupling arrangement, wherein the second retention element (31) further comprises a trigger portion (29) configured to enable a user to resiliently deform (at spring 34) the second retention element and urge the abutment portion from the engaged position to the release position to uncouple the male portion from the female portion.
Re Claim 8:  Scott discloses a detachable coupling arrangement, wherein the female portion (60) comprises at least one slot (63; Fig. 10) extending vertically along the length of the female portion.
Re Claim 9:  Scott discloses a detachable coupling arrangement, wherein the male portion (20) is adapted to be slidably receivable in the female portion (60), the male portion (20) comprising a projection (37) being configured to be disposed in said at least one slot.
Re Claim 10:  Scott discloses a detachable coupling arrangement, wherein the first retention element (65) comprises a protrusion (the protruding distal end of the bracket flange 65, distal from the medial portion 72; Fig. 10) extending from a bottom part of one of the female portion (60) and the male portion.
Re Claim 11:  Scott discloses a detachable coupling arrangement, wherein the first retention element (65) comprises a depression (hole 66 and the inwardly angled portion of the bracket flange 65 where the hole 66 is formed) extending into a bottom part of one of the female portion  (60) and the male portion.

Re Claim 12:  Scott discloses a detachable coupling arrangement, wherein the stop element (medial portion 72, specifically the portions of medial portion 72 defining the ends of slots 63; Fig. 10) extends across the top of the female portion (60).
Re Claim 13:  Scott discloses a handle (40; Figs. 10 and 11) comprising either one of the female portion and the male portion (20) of the detachable coupling arrangement according to claim 1 (see rejection of claim 1 above) for attaching the handle to a utensil (67) having the other one of the male portion and the female portion (60) of the detachable coupling arrangement, respectively,
wherein the female portion and/or the male portion comprise a stop element (medial portion 72, specifically the portions of medial portion 72 defining the ends of slots 63; Fig. 10) for preventing movement of the male portion relative to the female portion in an upward direction above the stop element when the female portion is coupled to the male portion (see Fig. 11); and 
wherein either the female portion or the male portion comprises a first retention element (65) and the other of the female portion and the male portion comprises a resiliently deformable second retention element (31) configured to cooperate with one another to prevent movement of the male portion relative to the female portion in a downward direction when the female portion is coupled to the male portion, wherein the first retention element (65) includes a retention surface (at the circumferential surface of the locking pin hole 66) facing in the upward direction and a lower surface (at the lower edge of bracket flange 65) facing in the downward direction, and wherein the second retention element (31) is configured so that it engages the lower surface, as the male portion (20) is received in the female portion (60) in the upward direction below the stop element, to resiliently deform (at spring 34) the second retention element (31) so that it locates up and over the lower surface of the first retention element and abuts against the retention surface (at hole 66) for preventing movement of the male portion relative to the female portion in the downward direction below the retention surface when the female portion is coupled to the male portion (see Fig. 11).
Re Claim 14:  Scott discloses a utensil (67; Figs. 10 and 11) comprising either one of the female portion (60) and the male portion of the detachable coupling arrangement according to claim 1 (see rejection of claim 1 above) for attaching the utensil to a handle (40) having the other one of the male portion (20) and the female portion of the detachable coupling arrangement, respectively,
wherein the female portion and/or the male portion comprise a stop element (medial portion 72, specifically the portions of medial portion 72 defining the ends of slots 63; Fig. 10) for preventing movement of the male portion relative to the female portion in an upward direction above the stop element when the female portion is coupled to the male portion (see Fig. 11); and 
wherein either the female portion or the male portion comprises a first retention element (65) and the other of the female portion and the male portion comprises a resiliently deformable second retention element (31) configured to cooperate with one another to prevent movement of the male portion relative to the female portion in a downward direction when the female portion is coupled to the male portion, wherein the first retention element (65) includes a retention surface (at the circumferential surface of the locking pin hole 66) facing in the upward direction and a lower surface (at the lower edge of bracket flange 65) facing in the downward direction, and wherein the second retention element (31) is configured so that it engages the lower surface, as the male portion (20) is received in the female portion (60) in the upward direction below the stop element, to resiliently deform (at spring 34) the second retention element (31) so that it locates up and over the lower surface of the first retention element and abuts against the retention surface (at hole 66) for preventing movement of the male portion relative to the female portion in the downward direction below the retention surface when the female portion is coupled to the male portion (see Fig. 11).
Re Claim 15:  Scott discloses an appliance (see Figs. 10 and 11) comprising a handle (40), a utensil (67) and the detachable coupling arrangement according to claim 1 (see rejection of claim 1 above) for connecting the handle to the utensil, wherein: 

the utensil (67) has the other one of the male portion and the female portion (60) of the detachable coupling arrangement.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the new grounds of rejection were necessitated by the newly amended language of independent claim 1.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678